AO 245B (Rev. 05/15/2018) Judgmem in a Criminal Petty Case (Modifled) Page l of l

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT or cALIFoRNIA

United States of America JUDGMENT IN A CRIMINAL CASE

V (For 0ffenses Comrnitted On or After Novernber 1, 1987)

Raymundo Gamia Cruz Case Number: 18cr497l -CAB

(aka Rayrnundo Cruz~Garcia)
Ryan Fraser

Defendant ’s z |“"“ ,

 

FlLE__D

THE DEFENDANT; JAN 0 4 zmg ._
pleaded guilty to count(s) l of Superseding Information `
HK._U.'S._U|STWCTUUUHT_ d
[l Was found guilty to count(s) SOUCTll'-lEERN DlSTRi_cT OF/cAuFORNIA
after a plea of not guilty. -EH_--ll-l¢-¢M

Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

REGISTRATION NO. 80446298

 

 

 

 

 

Title & Section Nature of Offense Count Number§s[
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) ls

l:| The defendant has been found not guilty on count(s)
Count(s) l of the Information dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the_custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED |X| Fine: WAIVED
Court recommends USMS, ICE or DI-IS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

z .lanuary 4, 2019
" "‘""` Date of Imposition of Sentence

HoNoRABLE MICH‘AEL s. BERG
UNITED sTATEs MAGISTRATE JUDGE

<<Case_Nog»

 

